MEMORANDUM **
Dwayne E. McIntosh appeals pro se from the district court’s summary judgment in his action alleging employment discrimination on the basis of race in violation of Title VII and 42 U.S.C. §§ 1981 and 1988. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Noyes v. Kelly Servs., 488 F.3d 1163, 1167 (9th Cir.2007), and we affirm.
The district court properly granted summary judgment because McIntosh failed to raise a genuine dispute of material fact as to whether defendants’ legitimate, nondiscriminatory reason for not hiring him for another position was pretext for discrimination. See id. at 1169-70 (stating that circumstantial evidence of pretext must be specific and substantial).
*638The district court did not abuse its discretion by granting defendants’ motion for reconsideration of the court’s order denying summary judgment in part, given that defendants showed good cause for seeking reconsideration based on newly discovered evidence. See Ariz. Dist. LRCiv. 7.2(g) (providing that a motion for reconsideration may be based on a showing of new facts and may be filed after the deadline for good cause); Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir.1993) (reviewing application of local rules for abuse of discretion); see also Hoffman v. Tonne-macher, 593 F.3d 908, 911 (9th Cir.2010) (district courts may entertain successive motions for summary judgment).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.